
	
		I
		112th CONGRESS
		2d Session
		H. R. 16
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2012
			Mr. Levin (for
			 himself, Ms. Pelosi,
			 Mr. Hoyer,
			 Mr. Clyburn,
			 Mr. Rangel,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Larson of Connecticut,
			 Mr. Crowley,
			 Mr. Blumenauer,
			 Mr. Pascrell,
			 Mr. Van Hollen, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide estate, gift, and generation-skipping transfer
		  tax relief.
	
	
		1.Short titleThis Act may be cited as the
			 Sensible Estate Tax Relief Act of
			 2012.
		2.Estate, gift, and
			 generation-skipping transfer tax relief
			(a)Temporary extensionSection 901(a)(2) of the Economic Growth
			 and Tax Relief Reconciliation Act of 2001 is amended by striking
			 December 31, 2012 and inserting December 31,
			 2013.
			(b)Modifications to
			 estate tax
				(1)Exclusion
			 amountParagraph (3) of section 2010(c) of the Internal Revenue
			 Code of 1986 is amended to read as follows:
					
						(3)Basic exclusion
				amountFor purposes of this section, the basic exclusion amount
				is $3,500,000.
						.
				
				(2)Maximum estate
			 tax rateThe table in subsection (c) of section 2001 of such Code
			 is amended by striking Over $500,000 and all that follows and
			 inserting the following:
					
						
							
								
									
									
								
								
									Over $500,000 but not over $750,000$155,800, plus 37 percent of the
						excess of such amount over $500,000.
									
									Over $750,000 but not over $1,000,000$248,300, plus 39 percent of the
						excess of such amount over $750,000.
									
									Over $1,000,000 but not over $1,250,000$345,800, plus 41 percent of the
						excess of such amount over $1,000,000.
									
									Over $1,250,000 but not over $1,500,000$448,300, plus 43 percent of the
						excess of such amount over $1,250,000.
									
									Over $1,500,000$555,800, plus 45 percent of the excess of such
						amount over $1,500,000.
									
								
							
						.
				(c)Modifications of
			 estate and gift taxes To reflect differences in credit resulting from different
			 tax rates and exclusion amounts
				(1)Changing tax
			 ratesNotwithstanding section 304 of the Tax Relief, Unemployment
			 Insurance Reauthorization, and Job Creation Act of 2010, section 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to
			 the amendments made by section 302(d) of the Tax Relief, Unemployment Insurance
			 Reauthorization, and Job Creation Act of 2010.
				(2)Decreasing
			 exclusions
					(A)Estate tax
			 adjustmentSection 2001 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
						
							(h)Adjustment To
				reflect changes in exclusion amount
								(1)In
				generalIf, with respect to any gift to which subsection (b)(2)
				applies, the applicable exclusion amount in effect at the time of the
				decedent’s death is less than such amount in effect at the time such gift is
				made by the decedent, the amount of tax computed under subsection (b) shall be
				reduced by the amount of tax which would have been payable under chapter 12 at
				the time of the gift if the applicable exclusion amount in effect at such time
				had been the applicable exclusion amount in effect at the time of the
				decedent's death and the modifications described in subsection (g) had been
				applicable at the time of such gifts.
								(2)LimitationThe
				aggregate amount of gifts made in any calendar year to which the reduction
				under paragraph (1) applies shall not exceed the excess of—
									(A)the applicable
				exclusion amount in effect for such calendar year, over
									(B)the applicable
				exclusion amount in effect at the time of the decedent's death.
									(3)Applicable
				exclusion amountThe term applicable exclusion
				amount means, with respect to any period, the amount determined under
				section 2010(c) for such period, except that in the case of any period for
				which such amount includes the deceased spousal unused exclusion amount (as
				defined in section 2010(c)(4)), such term shall mean the basic exclusion amount
				(as defined under section 2010(c)(3), as in effect for such
				period).
								.
					(B)Gift tax
			 adjustmentSection 2502 of such Code is amended by adding at the
			 end the following new subsection:
						
							(d)Adjustment To
				reflect changes in exclusion amount
								(1)In
				generalIf the taxpayer made a taxable gift in an applicable
				preceding calendar period, the amount of tax computed under subsection (a)
				shall be reduced by the amount of tax which would have been payable under
				chapter 12 for such applicable preceding calendar period if the applicable
				exclusion amount in effect for such preceding calendar period had been the
				applicable exclusion amount in effect for the calendar year for which the tax
				is being computed and the modifications described in subsection (g) had been
				applicable for such preceding calendar period.
								(2)LimitationThe
				aggregate amount of gifts made in any applicable preceding calendar period to
				which the reduction under paragraph (1) applies shall not exceed the excess
				of—
									(A)the applicable
				exclusion amount for such preceding calendar period, over
									(B)the applicable
				exclusion amount for the calendar year for which the tax is being
				computed.
									(3)Applicable
				preceding calendar year periodThe term applicable
				preceding calendar year period means any preceding calendar year period
				in which the applicable exclusion amount exceeded the applicable exclusion
				amount for the calendar year for which the tax is being computed.
								(4)Applicable
				exclusion amountThe term applicable exclusion
				amount means, with respect to any period, the amount determined under
				section 2010(c) for such period, except that in the case of any period for
				which such amount includes the deceased spousal unused exclusion amount (as
				defined in section 2010(c)(4)), such term shall mean the basic exclusion amount
				(as defined under section 2010(c)(3), as in effect for such
				period).
								.
					(d)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to estates of decedents dying, and
			 generation-skipping transfers and gifts made, after December 31, 2012.
				(2)ExtensionThe amendment made by subsection (a) shall
			 take effect as if included in the enactment of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001.
				(e)Application of
			 EGTRRA sunsetSection 901 of the Economic Growth and Tax Relief
			 Reconciliation Act shall apply to the amendments made by subsection (b).
			3.Treatment for PAYGO
			 purposesThe budgetary effects
			 of this Act shall not be entered on either PAYGO scorecard maintained pursuant
			 to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
		
